                          IN THE UNITED STATES BANKRUPTCY COURT
                               FOR THE DISTRICT OF DELAWARE

                                                              )
In re:                                                        ) Chapter 11
                                                              )
RTI HOLDING COMPANY, LLC, et al.,1                            ) Case No. 20-12456 (JTD)
                                                              )
                              Debtors.                        ) (Jointly Administered)
                                                              )
                                                              Objection Deadline: November 6, 2020 at 4:00 p.m. (ET)
                                                                  Hearing Date: November 12, 2020 at 2:00 p.m. (ET)

         MOTION OF DEBTORS FOR ENTRY OF ORDER (I) ESTABLISHING
      PROCEDURES FOR INTERIM COMPENSATION AND REIMBURSEMENT
     OF EXPENSES OF PROFESSIONALS AND (II) GRANTING RELATED RELIEF

                   RTI Holding Company, LLC and its debtor affiliates, as debtors and debtors in

possession in the above-captioned chapter 11 cases (collectively, the “Debtors”), respectfully

represent as follows in support of this motion (the “Motion”):2

                                                    Relief Requested

                   1.        By this Motion, the Debtors request, pursuant to sections 105(a), 330, and

331 of chapter 11 of title 11 of the United States Code (the “Bankruptcy Code”), and Rule 2016


1 The Debtors in these chapter 11 cases and the last four digits of each Debtor’s U.S. tax identification number are as follows:
RTI Holding Company, LLC (4966); Ruby Tuesday, Inc. (5239); Ruby Tuesday, LLC (1391); RTBD, LLC (6505); RT of Carroll
County, LLC (8836); RT Denver Franchise, L.P. (2621); RT Detroit Franchise, LLC (8738); RT Distributing, LLC (6096); RT
Finance, LLC (7242); RT FL Gift Cards, Inc. (2189); RT Florida Equity, LLC (7159); RT Franchise Acquisition, LLC (1438);
RT of Fruitland, Inc. (1103); RT Indianapolis Franchise, LLC (6016); RT Jonesboro Club (2726); RT KCMO Franchise, LLC
(7020); RT Kentucky Restaurant Holdings, LLC (7435); RT Las Vegas Franchise, LLC (4969); RT Long Island Franchise, LLC
(4072); RT of Maryland, LLC (7395); RT Michiana Franchise, LLC (8739); RT Michigan Franchise, LLC (8760); RT
Minneapolis Franchise, LLC (2746); RT Minneapolis Holdings, LLC (7189); RT New England Franchise, LLC (4970); RT New
Hampshire Restaurant Holdings, LLC (7438); RT New York Franchise, LLC (1154); RT Omaha Franchise, LLC (7442); RT
Omaha Holdings, LLC (8647); RT One Percent Holdings, LLC (6689); RT One Percent Holdings II, LLC (2817); RT Orlando
Franchise, LP (5105); RT Restaurant Services, LLC (7283); RT South Florida Franchise, LP (3535); RT Southwest Franchise,
LLC (9715); RT St. Louis Franchise, LLC (6010); RT Tampa Franchise, LP (5290); RT Western Missouri Franchise, LLC
(6082); RT West Palm Beach Franchise, LP (0359); RTTA, LP (0035); RTT Texas, Inc. (2461); RTTT, LLC (9194); Ruby
Tuesday of Allegany County, Inc. (8011); Ruby Tuesday of Bryant, Inc. (6703); Ruby Tuesday of Columbia, Inc. (4091); Ruby
Tuesday of Frederick, Inc. (4249); Ruby Tuesday of Linthicum, Inc. (8716); Ruby Tuesday of Marley Station, Inc. (1641); Ruby
Tuesday of Pocomoke City, Inc. (0472); Ruby Tuesday of Russellville, Inc. (1601); and Ruby Tuesday of Salisbury, Inc. (5432).
The Debtors’ mailing address is 333 East Broadway Ave., Maryville, TN 37804.

2
 The facts and circumstances supporting the relief requested herein are set forth in the First Day Declaration (as
defined herein) filed on the Petition Date. Capitalized terms used but not defined herein shall have the respective
meanings ascribed to such terms in the First Day Declaration.



DOCS_LA:332758.1 76136/001
of the Federal Rules of Bankruptcy Procedure (the “Bankruptcy Rules), entry of an order

establishing procedures for interim compensation for services rendered and reimbursement of

expenses incurred by attorneys and other professionals who will be retained pursuant to sections

327 or 1103 of the Bankruptcy Code and are required to file applications pursuant to sections

330 and 331 of the Bankruptcy Code, on terms that satisfy the requirements of Rule 2016 of the

Bankruptcy Rules and Rule 2016-2 of the Local Rules of Bankruptcy Practice and Procedure of

the United States Bankruptcy Court for the District of Delaware (the “Local Rules”).

Specifically, the Debtors request that the payment of fees and reimbursement of expenses of

Retained Professionals (as defined herein) be structured in accordance with the procedures set

forth in this Motion (the “Compensation Procedures”).

                 2.          A proposed form of order granting the relief requested herein is annexed

hereto as Exhibit A (the “Proposed Order”).

                                                 Jurisdiction

                 3.          The Court has jurisdiction to consider this matter pursuant to

28 U.S.C. §§ 157 and 1334, and the Amended Standing Order of Reference from the United

States District Court for the District of Delaware, dated February 29, 2012. This is a core

proceeding pursuant to 28 U.S.C. § 157(b). Pursuant to Rule 9013-1(f) of the Local Rules, the

Debtors consent to the entry of a final order by the Court in connection with this Motion to the

extent it is later determined that the Court, absent consent of the parties, cannot enter final orders

or judgments consistent with Article III of the United States Constitution. Venue is proper

before the Court pursuant to 28 U.S.C. §§ 1408 and 1409.

                                                Background

                 4.          On October 7, 2020 (the “Petition Date”), each of the Debtors

commenced with this Court a voluntary case under chapter 11 of the Bankruptcy Code. The

                                                           2
DOCS_LA:332758.1 76136/001
Debtors continue to operate their businesses and manage their properties as debtors in possession

pursuant to sections 1107(a) and 1108 of the Bankruptcy Code. No trustee, examiner, or

statutory committee of creditors has been appointed in these chapter 11 cases.

                 5.          The Debtors develop, operate, and franchise casual dining restaurants in

the United States, Guam, and five foreign countries under the Ruby Tuesday® brand. The

company-owned and operated restaurants (i.e., non-franchise) are concentrated primarily in the

Southeast, Northeast, Mid-Atlantic and Midwest regions of the United States.

                 6.          A more detailed description of the Debtors’ business and operations, and

the events leading to the commencement of these chapter 11 cases, is provided in the

Declaration of Shawn Lederman, Chief Executive Officer of Ruby Tuesday, Inc., in Support of

First Day Pleadings [Docket No. 3] (the “First Day Declaration”), and incorporated herein by

reference.

                                         Retention of Professionals

                 7.          Given the size and complex nature of these chapter 11 cases, the Debtors

require the assistance of a number of professionals to efficiently manage these proceedings to

successfully and timely emerge from chapter 11. Accordingly, the Debtors have filed (or will

file) applications to retain a number of professionals (collectively, the “Debtors’

Professionals”), including, but not limited to: (a) Pachulski Stang Ziehl & Jones LLP, as

restructuring counsel; (b) Cheng Cohen LLC, as special corporate and franchise counsel;

(c) CR3 Partners, LLC, as financial advisor; (d) FocalPoint Securities, LLC, as investment

banker; (e) Hilco Real Estate, LLC, as real estate advisor; (f) Baker Donelson Bearman Caldwell

& Berkowtiz, PC, as special real estate lease, ERISA, labor and employment counsel; (g)

Johnson Associates, Inc., as compensation advisor; and (h) Epiq Corporate Restructuring, LLC,

as Administrative Advisor. The Debtors anticipate they may also retain other professionals

                                                          3
DOCS_LA:332758.1 76136/001
pursuant to section 327 of the Bankruptcy Code during the course of these chapter 11 cases as

the need arises. Moreover, any official committees appointed in these cases (each,

a “Committee”) may retain counsel or other professionals to represent them in connection with

these chapter 11 cases (collectively, and together with the Debtors’ Professionals, the “Retained

Professionals”).

                                 The Proposed Compensation Procedures

                 8.          The Debtors believe that establishing orderly procedures for payment of

the Retained Professionals will streamline the administration of these chapter 11 cases and

otherwise promote efficiency for the Court, the U.S. Trustee, and other parties in interest. A

streamlined process for fee applications is in the best interest of the Debtors because it will

facilitate efficient review of, and enable parties to more effectively monitor, the Retained

Professionals’ fees and expenses incurred in these chapter 11 cases while saving the Debtors

unnecessary copying and mailing expenses.

                 9.          Accordingly, the Debtors request that the Court authorize and establish

procedures for the interim compensation and reimbursement of Retained Professionals on terms

comparable to procedures approved in other large chapter 11 cases in this District. Specifically,

the Debtors propose that, except as otherwise provided in an order of the Court authorizing the

retention of a particular Retained Professional, Retained Professionals be permitted to seek

interim payment of compensation and reimbursement of expenses in accordance with the

following Compensation Procedures:




                                                          4
DOCS_LA:332758.1 76136/001
        Monthly Fee Applications

                 a.          On or after the fifth (5th) day of each calendar month, following the month
                             for which compensation is sought, each Retained Professional seeking
                             interim allowance of its fees and expenses shall file with the Court an
                             application, which will include the relevant time entries and descriptions
                             and expense details for interim allowance of compensation for services
                             rendered and reimbursement of expenses incurred during the preceding
                             month (a “Monthly Fee Application”). Retained Professionals may
                             submit the first Monthly Fee Application, covering the period from the
                             Petition Date through October 31, 2020, on or after November 5, 2020.

                 b.          Each Retained Professional who files a Monthly Fee Application shall
                             serve a copy of such Monthly Fee Application on the following parties
                             (collectively, the “Fee Notice Parties”): (i) the Debtors c/o Ruby
                             Tuesday, Inc., 333 East Broadway Ave., Maryville, TN 37804 (Attn:
                             Shawn Lederman (slederman@rubytuesday.com)), (ii) proposed
                             restructuring counsel for the Debtors, Pachulski Stang Ziehl & Jones LLP,
                             919 North Market Street, 17th Floor, Wilmington, Delaware 19801 (Attn:
                             James E. O’Neill, Esq. (joneill@pszjlaw.com) and Malhar S. Pagay,
                             mpagay@pszjlaw.com), (iii) counsel to Goldman Sachs Specialty Lending
                             Group, L.P. (as administrative and collateral agent), Cleary Gottlieb Steen
                             & Hamilton LLP, One Liberty Plaza, New York, NY 10006, (Attn: Sean
                             A. O’Neal, Esq., soneal@cgsh.com); (iv) counsel to TCW Direct Lending,
                             Paul Hastings LLP, 515 S. Flower St., 25th Floor, Los Angeles, CA90071,
                             Attn: Justin Rawlins, Esq., justinrawlins@paulhastings.com; (v) counsel
                             to any statutory committee appointed in these cases; and (vi) the Office of
                             the United States Trustee for the District of Delaware, 844 King Street,
                             Suite 2207, Lockbox 35, Wilmington, Delaware 19801, (Attn: Linda
                             Richenderfer, Esq., Linda.Richenderfer@usdoj.gov)

                 c.          Any Retained Professional that fails to file a Monthly Fee Application for
                             a particular month or months may subsequently submit a consolidated
                             Monthly Fee Application that includes a request for compensation earned
                             or expenses incurred during previous months.           All Monthly Fee
                             Applications shall comply with applicable provisions of the Bankruptcy
                             Code, the Bankruptcy Rules, the Local Rules, and orders of this Court.

                 d.          The deadline to object to any Monthly Fee Application is 4:00 p.m.
                             (prevailing Eastern Time) on the twentieth (20th) day (or the next
                             business day if such day is not a business day) following the date the
                             Monthly Fee Application is served (the “Objection Deadline”).

                 e.          To object to a Retained Professional’s Monthly Fee Application,        the
                             objecting party must (i) file with the Court a written objection       (an
                             “Objection”) on or before the Objection Deadline, and (ii) serve       the
                             Objection upon the affected Retained Professional and each of the      Fee

                                                          5
DOCS_LA:332758.1 76136/001
                             Notice Parties such that each Fee Notice Party actually receives the
                             Objection on or before the Objection Deadline.

                 f.          Upon the expiration of the Objection Deadline, a Retained Professional
                             may file a certificate of no objection (a “CNO”) with the Court with
                             respect to any fees and expenses not subject to an Objection. After a
                             Retained Professional files a CNO, the Debtors will promptly pay the
                             Retained Professional 80% of the fees and 100% of the expenses
                             requested in the applicable Monthly Fee Application that are not subject to
                             an Objection.

                 g.          If a portion of the fees and expenses requested in a Monthly Fee
                             Application is subject to an Objection and the parties are unable to reach a
                             consensual resolution, the Retained Professional may either (i) file with
                             the Court a response to the Objection, together with a request for payment
                             of any portion of the amounts subject to the Objection, or (ii) forego
                             payment of such amounts until the next hearing to consider interim or final
                             fee applications, at which time the Court will adjudicate any unresolved
                             Objections.

        Interim Fee Applications

                 h.          Unless a chapter 11 plan of reorganization or liquidation has become
                             effective, commencing with the period ending December 31, 2020, and at
                             three-month intervals thereafter, Retained Professionals shall file with the
                             Court an application (an “Interim Fee Application”) for interim approval
                             and allowance of compensation and reimbursement of expenses sought by
                             such Retained Professional in its Monthly Fee Applications, including any
                             amounts requested in Monthly Fee Applications but yet unpaid, filed
                             during the preceding interim period (each such period, an “Interim Fee
                             Period”). The initial Interim Fee Period will include the period from the
                             Petition Date through December 31, 2020.

                 i.          Retained Professionals shall file their applicable Interim Fee Applications
                             on or before the forty-fifth (45th) day, or the next business day if such day
                             is not a business day, following the end of each Interim Fee Period.

                 j.          The Interim Fee Application shall include a brief description identifying
                             the following:

                             (i)     the Monthly Fee Applications that are the subject of the request;

                             (ii)    the amount of fees and expenses requested;

                             (iii)   the amount of fees and expenses paid to date or subject to an
                                     Objection;




                                                           6
DOCS_LA:332758.1 76136/001
                             (iv)   the deadline for parties to file Objections to the Interim Fee
                                    Application (such Objections, the “Additional Objections”); and

                             (v)    any other information requested by the Court or required by the
                                    Bankruptcy Code, the Bankruptcy Rules, or the Local Rules.

                 k.          Additional Objections to any Interim Fee Application shall be filed with
                             the Court and served upon the affected Retained Professional and each of
                             the Fee Notice Parties so as to be actually received by the Retained
                             Professional and each Fee Notice Party on or before 4:00 p.m. (prevailing
                             Eastern Time) on the twentieth (20th) day (or the next business day if
                             such day is not a business day), following service of the applicable Interim
                             Fee Application.

                 l.          The Debtors may request that the Court schedule a hearing on Interim Fee
                             Applications at least once every three months or at such other intervals as
                             the Court deems appropriate. If no Objections are pending and no
                             Additional Objections are timely filed, the Court may approve and allow
                             an Interim Fee Application without a hearing.

                 m.          Each Retained Professional will serve, via first class mail, its Interim Fee
                             Application and final fee application upon the Fee Notice Parties. Each
                             Retained Professional will serve, via first class mail, a notice of hearing on
                             its Interim Fee Application and final fee application on all parties that
                             have requested notice in this chapter 11 case pursuant to Bankruptcy Rule
                             2002. No further notice is necessary.

                 n.          Each Retained Professional that is an attorney shall make a reasonable
                             effort to comply with the U.S. Trustee’s requests for information and
                             additional disclosures as set forth in the Guidelines for Reviewing
                             Applications for Compensation and Reimbursement of Expenses Filed
                             under 11 U.S.C. § 330 by Attorneys in Larger Chapter 11 Cases, effective
                             as of November 1, 2013, in connection with each such attorney’s Interim
                             Fee Application and/or final fee application.

                 o.          A pending Objection to compensation or reimbursement of a Retained
                             Professional does not disqualify the Retained Professional from future
                             compensation or reimbursement.

                 p.          Neither (i) the payment of, or the failure to pay, in whole or in part, any
                             interim compensation and reimbursement to a Retained Professional nor
                             (ii) the filing of, or failure to file, an Objection will bind any party in
                             interest or the Court with respect to the final allowance of any
                             compensation of fees for services rendered or reimbursement of expenses
                             incurred by a Retained Professional. All fees and expenses paid to
                             Retained Professionals under these Compensation Procedures are subject
                             to disgorgement until final allowance by the Court.


                                                            7
DOCS_LA:332758.1 76136/001
                 q.          Any member of any statutorily-appointed committee in these chapter 11
                             cases may submit statements of expenses (excluding the fees and expenses
                             of an individual committee member’s third-party counsel) and supporting
                             vouchers to the applicable committee’s counsel, which counsel will collect
                             and submit the committee members’ requests for reimbursement in
                             accordance with the Compensation Procedures; provided that, payment of
                             such expenses is not authorized to the extent that such authorization does
                             not exist under the Bankruptcy Code, applicable Third Circuit law, the
                             Bankruptcy Rules, the Local Rules, or the procedures and practices of this
                             Court.

                 r.          No Retained Professional may serve a Monthly Fee Application or file an
                             Interim Fee Application until the Court enters an order approving the
                             retention of such Professional pursuant to sections 327 or 1103 of the
                             Bankruptcy Code.

                                   Relief Requested Should Be Granted

                 10.         The Bankruptcy Code authorizes compensating the Retained Professionals

and establishing the Compensation Procedures. Section 330(a)(1) of the Bankruptcy Code

provides that “the court may award . . . a professional person employed under section 327 or

1103 – (A) reasonable compensation for actual, necessary services rendered . . . and,

(B) reimbursement for actual, necessary expenses.” 11 U.S.C. § 330(a)(1). Bankruptcy Rule

2016(a) provides that any application seeking such compensation or reimbursement shall set

forth a “detailed statement of (1) the services rendered, time expended and expenses incurred,

and (2) the amounts requested.” Fed. R. Bankr. P. 2016(a).

                 11.         With respect to the Court’s review of any such application, section

330(a)(3) of the Bankruptcy Code provides as follows:

              [T]he court shall consider the nature, the extent, and the value of such services,
              taking into account all relevant factors, including –

                 (A)         the time spent on such services;

                 (B)         the rates charged for such services;




                                                           8
DOCS_LA:332758.1 76136/001
                 (C)         whether the services were necessary to the administration
                             of, or beneficial at the time at which the service was
                             rendered toward the completion of, a case under this title;

                 (D)         whether the services were performed within a reasonable
                             amount of time commensurate with the complexity,
                             importance, and nature of the problem, issue, or task
                             addressed;

                 (E)         with respect to a professional person, whether the person is
                             board certified or otherwise has demonstrated skill and
                             experience in the bankruptcy field; and

                 (F)         whether the compensation is reasonable based on the
                             customary compensation charged by comparably skilled
                             practitioners in cases other than cases under this title.

11 U.S.C. § 330(a)(3).

                 12.         In addition, the Bankruptcy Code provides for allowance and

disbursement of professional compensation on an interim basis. Under section 331 of the

Bankruptcy Code, all Retained Professionals are entitled to submit applications for interim

compensation and reimbursement of expenses every 120 days, or more often, if the Court

permits. Specifically, section 331 of the Bankruptcy Code provides, in relevant part, as follows:

        A trustee, an examiner, a debtor’s attorney, or any professional person employed
        under section 327 or 1103 of this title may apply to the court not more than once
        every 120 days after an order for relief in a case under this title, or more often if
        the court permits, for such compensation for services rendered before the date of
        such an application or reimbursement for expenses incurred before such date as is
        provided under section 330 of this title. After notice and a hearing, the court may
        allow and disburse to such applicant such compensation or reimbursement.

11 U.S.C. § 331. Absent an order of this Court, section 331 of the Bankruptcy Code limits

payment of fees and expenses to Retained Professionals rendering services in these chapter 11

cases to three times per year.

                 13.         Bankruptcy Code section 105(a) provides that “[t]he court may issue any

order, process, or judgment that is necessary or appropriate to carry out the provisions of this


                                                          9
DOCS_LA:332758.1 76136/001
title.” 11 U.S.C. § 105(a). Courts may use their discretionary authority under Bankruptcy Code

section 105(a) because, while Bankruptcy Code section 331 “expresses the normal rule that

interim fee applications may be filed only once every 120 days, it expressly permits the Court, in

appropriate circumstances, to permit fee applications to be filed more often.” In re Mariner

Post-Acute Network, Inc., 257 B.R. 723, 727 (Bankr. D. Del. 2000). Accordingly, “[c]ourts have

generally recognized that in large cases it is appropriate to allow payment of professionals more

frequently.” Id. (citations omitted).

                 14.         The size of these cases and the amount of time and effort that will be

required of the Retained Professionals to successfully execute the Debtors’ chapter 11 strategy

justify the approval of the Compensation Procedures. The Compensation Procedures are

necessary to ensure that Retained Professionals are fairly and timely compensated for their

services in these cases and are not forced to bear undue financial burden or risk caused by delays

in payment. See id. at 727–28 (“it is likely that the professionals appointed under section 327 are

investing huge quantities of time, and therefore receiving payment only once every four months

may impose an intolerable burden on them . . . .”) (internal quotations omitted). Absent

streamlined compensation procedures, the professional fee application and review process could

be exceptionally burdensome on the Debtors, Retained Professionals, the Court, and other

parties.

                 15.         In contrast to the four-month default period under section 331 of the

Bankruptcy Code, the foregoing proposed Compensation Procedures provide for monthly

review, enabling the Debtors to closely monitor the costs of administering these chapter 11 cases,

maintain appropriate cash flows, and implement efficient cash management procedures.

Moreover, these Compensation Procedures also will allow the Court and the key parties in



                                                           10
DOCS_LA:332758.1 76136/001
interest to monitor the reasonableness and necessity of the compensation and reimbursement

sought by the Retained Professionals. Based upon the foregoing, the Debtors submit that the

relief requested herein is necessary, appropriate, and in the best interest of the Debtors’ estates,

creditors, and all parties in interest, and therefore should be approved

                                           Reservation of Rights

                 16.         Nothing contained herein is intended or shall be construed as (a) an

admission as to the validity of any claim against the Debtors; (b) a waiver of the Debtors’ or any

appropriate party in interest’s rights to dispute the amount of, basis for, or validity of any claim

against the Debtors; (c) a waiver of any claims or causes of action that may exist against any

creditor or interest holder; or (d) an approval, assumption, adoption, or rejection of any

agreement, contract, lease, program, or policy between the Debtors and any third party under

section 365 of the Bankruptcy Code. Likewise, if the Court grants the relief sought herein, any

payment made pursuant to the Court’s order is not intended to be, and should not be construed

as, an admission to the validity of any claim or a waiver of the Debtors’ rights to dispute such

claim subsequently.

                                                    Notice

                 17.         Notice of this Motion has been given to the following parties: (a) the

Office of the United States Trustee; (b) the Debtors’ fifty (50) largest unsecured creditors on a

consolidated basis; (c) counsel to Goldman Sachs Specialty Lending Group, LP (as

administrative and collateral agent); (d) any official committee of unsecured creditors appointed

in this matter; and (e) any party that has requested notice pursuant to Bankruptcy Rule 2002

(collectively, the “Notice Parties”). The Debtors submit that, in light of the nature of the relief

requested, no other or further notice be given.



                                                             11
DOCS_LA:332758.1 76136/001
                 18.         No previous request for the relief sought herein has been made by the

Debtors to this or any other court.

                 WHEREFORE the Debtors respectfully request entry of the Proposed Order

granting the relief requested herein and such other and further relief as the Court may deem just

and appropriate.


Dated: October 23, 2020                     PACHULSKI STANG ZIEHL & JONES LLP
       Wilmington, Delaware

                                            /s/ James E. O’Neill
                                          Richard M. Pachulski (CA Bar No. 90073)
                                          Malhar S. Pagay (CA Bar No. 189289)
                                          James E. O’Neill (Bar No. 4042)
                                          919 North Market Street, 17th Floor
                                          P.O. Box 8705
                                          Wilmington, DE 19899-8705 (Courier 19801)
                                          Telephone: 302-652-4100
                                          Facsimile: 302-652-4400
                                          email: rpachulski@pszjlaw.com
                                                  mpagay@pszjlaw.com
                                                  joneill@pszjlaw.com

                                           [Proposed] Counsel to Debtors and Debtors in Possession




                                                         12
DOCS_LA:332758.1 76136/001
